Citation Nr: 1824148	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-38 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Quatrini, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to September 1978 and from January 1979 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has stated that his claimed psychiatric disorder is related to a November 1980 motor vehicle accident (MVA) which occurred while in service.  The Veteran was the driver during this accident.  A July 1981 certification of civil court disposition indicates that the Veteran was found guilty of involuntary manslaughter and was sentenced to 12 months in jail, with 9 months suspended on the condition of good behavior for 5 years, and payment of $301 in costs.  The certification further noted that the maximum punishment which could have been imposed was 1 to 5 years, or up to 12 months and/or a $1000 fine.  

The Board notes that an April 2014 VA administrative decision determined that the November 1980 MVA was due to willful misconduct, noting that the Veteran was found guilty of involuntary manslaughter and referencing an October 2012 statement by the Veteran that he had attempted to pass the other vehicle on a single lane road.  VA cannot pay compensation for a disability that is the result of the claimant's own willful misconduct in service.  38 U.S.C. § 1131; 38 C.F.R. § 3.301.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  Id.

However, the Veteran subsequently elaborated on his description of the MVA in his December 2014 Board hearing, and clarified that he was attempting to pass the other car on a two lane roadway where the pavement markings indicated that he could make a passing maneuver in that area, that there was a drop off in the road he was not aware of until the accident, and that the other car sped up to attempt to prevent him from passing.  The Veteran further stated that neither he nor his passengers had been drinking prior to the accident and that they were not horsing around or drag racing.  

The Veteran's representative has noted that the Virginia Commonwealth Code stated that with respect to involuntary manslaughter, in cases where conduct has been found to be reckless and wanton, an individual could be convicted of aggravated involuntary manslaughter, which carries a heavier penalty.  See VA Code Ann. § 18.2-36.1 (2014).  By contrast, the representative argued, the Veteran was convicted of involuntary manslaughter, and received a relatively lenient sentence with respect to that conviction.  In referencing Virginia law, the Board notes that it is not adopting state law in this decision, but rather is considering the local definitions of involuntary manslaughter and aggravated involuntary manslaughter in determining whether the Veteran's actions constituted "willful misconduct."  
With respect to the Veteran's service treatment records concerning his administrative discharge for misconduct, while the Veteran was ultimately subject to an administrative discharge in September 1981, the Veteran received an honorable discharge rather than a general discharge, and none of the available records with respect to the Veteran's discharge indicate that the Veteran's actions constituted "willful misconduct" for the purposes of this case.  Thus, for the foregoing reasons, the Board concludes that the evidence of record does not support a finding that the Veteran's November 1980 MVA was due to willful misconduct.  38 C.F.R. § 3.1 (n)(1).  Rather, it appears that with respect to whether the Veteran's actions constituted willful misconduct, the evidence is in a state of equipoise.  Accordingly, the Board finds that the Veteran's 1980 MVA was not due to willful misconduct.

The Board notes that the Veteran has multiple psychiatric diagnoses of record, including for major depressive disorder, PTSD, alcohol or other substance abuse, and a psychotic disorder, not otherwise specified.  The Veteran has attributed his psychiatric disorder to the in-service MVA described above, but the Veteran has not yet been afforded a VA examination with respect to his claimed psychiatric disorder.  Therefore, a VA examination should be obtained on remand to address the nature and etiology of the Veteran's claimed psychiatric disorder.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist to assess the nature and etiology of the Veteran's claimed psychiatric disorder.

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include major depressive disorder, a psychotic disorder, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses (such as major depressive disorder or a psychotic disorder) reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.  

If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

All opinions must be accompanied by a clear rationale.  

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

